DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S COMMENTS
The amendment filed 8 November 2021 has been entered.

Election/Restrictions
The restriction election requirement of 9 August 2021 has been fully withdrawn.

Response to Arguments
Applicant’s arguments, see pp. 6-8, filed 8 November 2021, with respect to the prior art rejections have been fully considered and are persuasive.  The prior art rejections of 9 August 2021 has been withdrawn. 

Allowable Subject Matter
Claims 1-14 are allowed.

It is noted that FIG. 8A of US 7044521 to Tokunaga discloses cover 33, pad main body 38 and blade main body 34; however, there is no disclosure that pad main body 38 and blade main body 34 contact each other.

	It is also noted that Kondo (JP 2011-29388 A) discloses pad main body 20 and blade main body 19; however, there is no specific teaching of grounding contact, or direct electric path between pad main body 20 and blade main body 19. In fact, Kondo specification paragraph [0026] suggests that blade main body 19 is made from alumina which is an insulator, teaching away from the claimed direct electric path between pad main body 20 and blade main body 19 (see attached “Technical Data, Alumina (Aluminum Oxide, Al2O3)”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD MCCLAIN whose telephone number is (571)272-7803. The examiner can normally be reached Monday through Friday from 8:30 a.m. to 5:00 p.m. and at gerald.mcclain@uspto.gov (see MPEP 502.03 (II)).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Gerald McClain/Primary Examiner, Art Unit 3652